§§§T§'§ES§§§TT'§§SIYTIS&§[§§C<>TL§‘§}{§§ F | L E D
MAR 2 5 ?ggg
SAIFULLAH PARACHA, i  C“"'
Petitioner, §
v. i civil Acrion No. 04-2022 (PLF)
BARACK OBAMA, C_t gl_l., §
Respondents. §

MEMORANDUM OPINION AND ORDER
This matter came before the Court for argument on petitioner’s motion for

summary judgment and his renewed motion for stnnmaiy judgment The Court reviewed all of
the papers filed by the parties with respect to this matter. Petitioner argues that, even accepting
all of the factual assertions made by the govemment, he is entitled to summary judgment on his
petition for habeas corpus, and therefore to his release. He maintains that this is so regardless of
whether the Court applies his view of the appropriate definition of ‘“enemy combatant” to the
facts of this case or, as stated in his more recent filings and at oral argument, whether the Court
applies the govemment’s new "definitional framework" as set forth on page 2 of the
government’s filing of November 13, 2009 -- and in particular the second sentence of that
framework, because both parties agree that this sentence is most likely to be applicable in this
case. The Court has considered both alternatives, and has concluded that under either of the

asserted legal bases for detention there are genuine issues of material fact that cannot be resolved

on a motion for summary judgment and must await a hearing on the merits. F or these reasons, it
is hereby
ORDERED that petitioner’s motion for summary judgment [# 28] and his

renewed motion for summary judgment [# 224] are DENIED.

PAUL L. FRIEDMAN
United States District Judge

SO ORDERED.

DATE:_;',_.(\°‘(